Citation Nr: 1810653	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-25 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.  

2.  Entitlement to service connection for sleep apnea.  

3.  Entitlement to a disability rating in excess of 10 percent for lumbar spine degenerative joint disease (DJD) with mild levoscoliosis and strain since June 15, 2012.  


REPRESENTATION

Veteran represented by:	Robert C. Brown, Jr., Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to February 2008.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2013 and November 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Winston-Salem, North Carolina and Muskogee, Oklahoma.  The Agency of Original Jurisdiction (AOJ) over the Veteran's case is the RO in Muskogee.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference during an August 2017 Board hearing.  A transcript of the hearing is included in the claims file.  

Additional lay evidence has been associated with the claims file after the issuance of the last statement of the case (SOC); however, the Veteran waived his right to have the RO consider this evidence prior to a Board decision in an August 2017 statement.

The issues of entitlement to service connection for sleep apnea and an increased disability rating for lumbar spine DJD with mild levoscoliosis and strain are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  Blateral pes planus (flat feet) disorder was noted upon enlistment into active duty service.

2.  Bilateral pes planus was not permanently worsened beyond the normal progression of the disorder during or as a result of his active duty service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral pes planus have not been met.  38 U.S.C. §§ 1110, 1111, 1131, 1153, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has not raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board").

VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2017); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The VA examination and/or opinion must be adequate to decide the claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran was afforded a VA examination in September 2014 for his bilateral pes planus claim.  During the August 2017 Board hearing, he asserted that this VA examination was inadequate because the examiner spent only several minutes with him and he thought that the examiner was biased against his claim.  The Board determines that the September 2014 VA examination report and medical opinion, when read as a whole, contain clear explanations in support of the VA examiner's opinions and findings following a thorough physical examination and review of the pertinent records, lay statements, and medical principles.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").  This VA examination is adequate to decide the Veteran's bilateral pes planus claim.

The Veteran asserts that his current bilateral pes planus disorder is related to his active duty service.  Specifically, he contends that his bilateral pes planus pre-existed his entrance into service, but was permanently worsened beyond the normal progression of this disorder during his active duty service.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. § 1111; 38 C.F.R. § 3.304(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306(a).  The initial burden falls on the Veteran to establish an increase in the severity of the preexisting disability.  See Jenson v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).

Evidence of a veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Furthermore, if the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder is not presumed to have been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C. § 7104(a) (2012).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

In determining whether service connection is warranted for a disorder, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102 (20127); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Regarding the first element of service connection, evidence of a current disability, the Veteran has been diagnosed with bilateral pes planus on several occasions during the appeal.  For example, a September 2014 VA examination report shows that he has a bilateral flat foot disorder or pes planus.  Thus, the first element of service connection is met. 

Regarding the second element of service connection, an in-service disease or injury, the Veteran's September 1987 service enlistment examination showed that his bilateral pes planus disorder pre-existed his active duty service.  The medical professional noted that the Veteran's feet were abnormal and that he had mild, asymptomatic pes planus.  Accordingly, the presumption of soundness does not attach.  The Veteran was not in sound condition when examined, accepted, and enrolled into service, but had mild, asymptomatic, bilateral pes planus noted on the enlistment examination report.  Therefore, bilateral pes planus did not result from a disease or injury incurred during service.  The only VA benefit that can be awarded is for aggravation of bilateral pes planus during service.  

A March 1988 service treatment record showed that the Veteran sprained his left ankle.  Several July 1990 service treatment records showed that the Veteran had a stress fracture of the right foot, which was treated with a walking cast.  By August 1990, the Veteran's right foot stress fracture injury was resolving.  The Board notes that the Veteran's status-post stress fracture of the right third metatarsal disability is already service connected.  A December 1992 reenlistment report of medical examination and an April 1997 periodic report of medical examination showed that the Veteran's feet were normal and he specifically denied a history of foot problems in the corresponding Report of Medical History.  A March 1998 chronological record of medical care showed that the Veteran sprained his left ankle while going down a ladder, but this service treatment record did not note or discuss any pes planus symptoms.  A June 2003 five-year physical report of medical examination showed that the Veteran's feet and lower extremities were abnormal.  The medical professional noted that the Veteran had mild, asymptomatic pes planus.  The Veteran denied having any abnormal symptoms related to his feet, such as foot trouble or impairment of his feet, in the report of medical history.  A July 2003 chronological record of medical care again showed a diagnosis of mild pes planus, which was not considered to be disabling.  The Veteran denied having any symptoms of foot trouble or impairment of use of his arms, legs, hands, or feet during his July 2007 service retirement examination.  

Following service, the Veteran filed a claim for service connection for bilateral flat feet in April 2014.  During the August 2017 Board hearing, the Veteran testified that his bilateral pes planus disorder was aggravated by his active duty service because his foot arches fell due to his injury to the right foot and because of repeated running while in service.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, distinguishing an in-service exacerbation of symptoms from a true worsening of pes planus falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Thus, the Veteran's assertions are not competent evidence of worsening or aggravation.

Following a physical examination, which showed the presence of bilateral pes planus, and a thorough review of the Veteran's records and lay contentions, a September 2014 VA examiner concluded that the Veteran's current bilateral pes planus, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The examiner explained that the Veteran's in-service incidents and injuries, which included an injury to the right foot, did not aggravate his bilateral pes planus disorder beyond its natural progression because the Veteran's current pes planus is bilateral and symmetrical.  This examiner's competent opinions are highly probative evidence regarding the aggravation of this disorder because of the examiner's expertise, training, education, proper support and explanations, and thorough review of the Veteran's records and self-reported symptoms.  

The examiner's opinions are buttressed by the Veteran's service treatment records, which do not show evidence of worsening of this disorder.  The September 1987 enlistment evaluation showed that the Veteran had mild, asymptomatic pes planus.  While the Veteran clearly had injuries to his right foot and left ankle, these injuries appear to have improved with treatment during service.  Furthermore, lack of permanent worsening beyond the normal progression of bilateral pes planus is supported by the December 1992 and April 1997 evaluations that showed normal feet, during which the Veteran denied having any abnormal symptoms.  

Additionally, June 2003 and July 2003 service treatment records again showed that the Veteran's bilateral pes planus was mild and asymptomatic, and the Veteran denied having any symptoms of foot trouble or impairment of the feet during his October 2007 separation evaluation.  Thus, at separation, bilateral pes planus was no more disabling than it was at entrance into service.  Accordingly, the Veteran's bilateral pes planus was not permanently worsened beyond the normal progression of the disorder during or as a result of his active duty service. 

As the Veteran has not met the burden of establishing a worsening of the bilateral pes planus in service, there is no presumption of aggravation.  38 U.S.C. § 1153; 38 C.F.R. § 3.306(a).  He also bears the burden of establishing that his foot disability was aggravated by service.  The Board finds that this burden has not been met.  Accordingly, the Board concludes that service connection for aggravation of pes planus is not warranted.  SHould

Therefore, as the preponderance of the evidence is against entitlement to service connection for bilateral pes planus, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for bilateral pes planus is denied. 


REMAND

The Board must remand the Veteran's service connection claim for sleep apnea and increased rating claim for lumbar spine DJD with mild levoscoliosis and strain to afford him VA examinations.  

VA has a duty to provide a medical examination where there is (1) competent evidence of a current disability or symptoms thereof; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability is associated with service; and, (4) insufficient competent medical evidence to decide the claim.  See 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); see also McLendon, 20 Vet. App. at 83.  Specifically, numerous VA treatment records during the appeal period show that the Veteran had a sleep study and was diagnosed with sleep apnea.  The Veteran testified during the August 2017 Board hearing that his sleep apnea symptoms began in service and have continued since that time.  He also submitted a buddy statement from a fellow service member and commanding officer showing the service member's observations that the Veteran snored loudly and made sounds attempting to catch his breath in his sleep during active duty service.  To date, the Veteran has not been afforded a VA examination for this disorder.  Thus, on remand, he should be afforded a VA examination to determine the nature and cause of his sleep apnea disorder. 

The Veteran underwent a VA examination for his lumbar spine DJD with mild levoscoliosis and strain disability most recently in January 2014.  However, during the August 2017 Board hearing, the Veteran contended that his lumbar spine disability had worsened since this VA examination.  Accordingly, the Veteran should be scheduled for a VA examination to determine the current severity of his lumbar spine symptoms.  See 38 C.F.R. §§ 3.326, 3.327 (2017) (noting that reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  


Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an appropriate VA examination to assist in determining the nature and cause of his current sleep apnea disorder.  All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail. 

Based upon a review of the relevant evidence, history provided by the Veteran, and sound medical principles, the VA examiner should provide an opinion as to:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current sleep apnea disorder is caused by or otherwise related to any event, disease, or injury during active duty service from February 1988 to February 2008. 

In rendering the above opinion, the examiner should discuss the significance of a July 2017 statement from a fellow service member and the Veteran's commanding officer, which noted that this service member often observed the Veteran snoring loudly and making "sounds as if he was trying to catch his breath in his sleep" during active duty.  See VBMS with document type "Correspondence," received 08/27/2017, at page 3.  Sleep apnea was first diagnosed in 2011.

The examiner must provide a rationale for each opinion given.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

2. Schedule the Veteran for an appropriate VA examination to evaluate the current severity of his lumbar spine DJD with mild levoscoliosis and strain disability.  

The Veteran's claims file should be reviewed by the examiner in conjunction with the examination.  The examiner should identify and describe all current symptomatology.  The examiner should provide a detailed review of the Veteran's current complaints, as well as findings as to the nature, extent, and severity of symptoms caused by the Veteran's lumbar spine disability.

3. After completing Step 1 and Step 2, and any other development deemed necessary, readjudicate the claim of entitlement to service connection for sleep apnea and entitlement to a disability rating in excess of 10 percent for lumbar spine DJD with mild levoscoliosis and strain since June 15, 2012, in light of the new evidence.  If any benefit sought on appeal remains denied, a supplemental statement of case (SSOC) should be furnished to the Veteran and his attorney, and they should be afforded a reasonable opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


